Citation Nr: 0731595	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  06-26 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder. 

2.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, to include as 
a result of exposure to Agent Orange. 

3.  Entitlement to service connection for a heart disorder, 
to include hypertension.  

4.  Entitlement to service connection for a skeletal 
disorder. 

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a variously 
diagnosed psychiatric disorder.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for degenerative 
arthritis of the foot and back. 

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss.  


8.  Entitlement to a compensable rating for residuals of a 
chip fracture of the proximal interphalangeal joint of the 
right great toe.  

9.  Entitlement to a total disability rating for compensation 
based on individual unemployability.    


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to May 1970.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Medical and Regional Office Center in Fargo, North 
Dakota, (hereinafter RO).  The issues on appeal have been 
consolidated as listed on the title page.   

The issues of entitlement to an increased rating for 
residuals of a chip fracture of the proximal interphalangeal 
joint of the right great toe and a total rating for 
compensation purposes based upon individual unemployability 
(TDIU) addressed in the Remand portion of the decision 
require additional adjudication, and are remanded to the RO 
via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record does not show that a 
pulmonary disorder,  neuropathy of the upper and lower 
extremities, a heart disorder to include hypertension, or a 
skeletal disorder are related to the veteran's military 
service; a heart disorder to include hypertension may not be 
presumed to have been incurred in service and neuropathy of 
the upper and lower extremities may not be presumed to have 
been the result of in-service exposure to Agent Orange. 

2.  An April 2001 Board decision found that new and material 
evidence had not been received to reopen claims for service 
connection for a variously diagnosed psychiatric disorder and 
hearing loss; this is the most recent final adjudication 
denying these claims on any basis.  

3.  The additional evidence received since the April 2001 
Board decision does not raise a reasonable possibility of 
substantiating the claims for service connection for a 
variously diagnosed psychiatric disorder and hearing loss.       

4.  A July 1988 rating decision to which the veteran was 
notified in August 1988 denied service connection for 
degenerative arthritis of the foot and back; the veteran did 
not perfect an appeal to this decision and this is the only 
final adjudication denying this claim on any basis.  

5.  The additional evidence received since the July 1988 
rating decision does not raise a reasonable possibility of 
substantiating the claim for service connection for 
degenerative arthritis of the foot and back.   




CONCLUSIONS OF LAW

1.  A pulmonary disorder, neuropathy of the upper and lower 
extremities, a heart disorder to include hypertension, and a 
skeletal disorder were not incurred in or aggravated by 
service and neuropathy of the upper and lower extremities and 
a heart disorder to include hypertension may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006). 

2.  The April 2001 Board decision is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000).   

3.  The July 1988 rating decision denying service connection 
for degenerative arthritis of the foot and back is final.  
38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1988).     

4.  Evidence submitted to reopen the claims for entitlement 
to service connection for a variously diagnosed psychiatric 
disorder, hearing loss and degenerative arthritis of the foot 
and back is not new and material, and therefore, the claims 
are not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the veteran's claims adjudicated below, VA 
has met the notification and assistance duties under 
applicable statute and regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With 
regard to the duty to notify, prior to initial adjudication, 
a letter dated in October 2005 satisfied the duty to notify 
provisions.  As for the duty to assist, the veteran's service 
medical records have been obtained, along with VA and private 
medical records.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the claims adjudicated below, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 
Vet. App. 537 (2006); see also Kent v. Nicholson, 20 Vet. 
App. 1 (2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

II. Legal Criteria/Analysis

A.  Service Connection Claims 

Service connection may be granted for disability resulting 
from personal injury or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
or disease contracted during such service.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are some 
disabilities, including arthritis and cardiovascular 
disorders to include hypertension, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The law provides that "a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).  

Regulations provide that if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders:  
chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes mellitus (also known as Type II 
diabetes mellitus or adult-onset diabetes),  Hodgkin's 
disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran claims that service connection for a pulmonary 
disorder, neuropathy of the upper and lower extremities, a 
heart disorder to include hypertension, and a skeletal 
disorder is warranted.  The service medical records, 
including the May 1970 separation examination, do not reflect 
treatment for these conditions.  The post service evidence 
contains no medical evidence linking any of these conditions 
to service, nor is there evidence of a cardiovascular 
disorder to include  hypertension within one year of service.  
With respect to presumptive service connection for neuropathy 
of the upper and lower extremities due to exposure to Agent 
Orange, the veteran's service personnel records do not 
reflect that he served in the Republic of Vietnam.  As such, 
and with respect as well to the veteran's "general" claim 
for service connection for exposure Agent Orange without 
asserting the specific disability he claims has resulted 
therefrom, this presumption is not warranted for any 
disability for which service connection may be claimed, to 
include neuropathy of the upper and lower extremities.  

As for the veteran's assertions, to include in testimony at 
the February 2007 hearing before the Board, that a pulmonary 
disorder, neuropathy of the upper and lower extremities, a 
heart disorder to include hypertension, and a skeletal 
disorder are related to service, such assertions cannot be 
used to establish a claim as a layperson is not qualified to 
render a medical opinion regarding the etiology of disorders 
and disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(finding that competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  As such, and given the silent 
service medical records and lack of any evidence linking the 
claimed conditions to service, the claims for service 
connection for a pulmonary disorder, neuropathy of the upper 
and lower extremities, a heart disorder to include 
hypertension, and a skeletal disorder must be denied.  

Finally, in reaching these decisions, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claims 
for service connection for pulmonary disorder, neuropathy of 
the upper and lower extremities, a heart disorder to include 
hypertension, and a skeletal disorder, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
 
B.  New and Material Evidence Claims 

1.  Psychiatric Disorder/Bilateral Hearing Loss 

An April 2001 Board decision found that new and material 
evidence had not been received to reopen claims for service 
connection for a variously diagnosed psychiatric disorder and 
hearing loss.  This decision is final.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (2000).  The April 2001 
Board decision is the most recent final adjudication denying 
these claims on any basis.  

Reviewing the information before the Board in April 2001, 
first with respect to a psychiatric disorder, service medical 
records include a March 1970 entry reflecting that the 
veteran was diagnosed with an emotionally unstable 
personality manifested by immaturity, impulsivity, poor 
adjustment and suicidal and homicidal threats.  An 
administrative discharge was recommended.  The veteran 
separated from service in May 1970, and applied for service 
connection for headaches later in May 1970.

A March 1973 rating decision denied service connection for 
headaches and a psychiatric disorder.  With respect to the 
veteran's psychiatric disorder, the rating decision found 
that a personality disorder, as diagnosed in service, was 
developmental, and that service connection was not warranted 
for developmental disabilities.  See 38 C.F.R. §§ 3.303(c), 
4.9.  The veteran was informed of this decision in April 1973 
correspondence, but he did not appeal.  As such, this 
decision is final. 38 U.S.C. § 4005(c) (1970); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1972).  

The veteran has attempted to reopen his claim for service 
connection for a variously diagnosed psychiatric disorder 
numerous times since the March 1973 rating decision.  In this 
regard, evidence before a February 1997 Board decision that 
declined to reopen the veteran's claim included several VA 
hospital summaries, to include those dated in April 1985 and 
April 1986 with a pertinent diagnosis of schizophrenia, and 
one dated in July 1989 VA diagnosing a bipolar disorder, 
alcohol and drug abuse, and a personality disorder.  Another 
VA discharge summary dated in August 1992 contained a 
diagnosis of a schizoaffective disorder, a possible bipolar 
disorder, alcohol dependency, and a history of polysubstance 
abuse.  Voluminous other records showed substantially the 
same information.  An underlying June 1992 rating decision 
considered the veteran's application to encompass reopening 
based upon post-traumatic stress disorder.  Ultimately, the 
evidence of record at the time of the February 1997 Board 
decision showed that the veteran had a severe psychiatric 
disability, variously characterized as schizophrenia, a 
bipolar disorder, and a substance abuse disorder.  However, 
the evidence then did not show that either schizophrenia or a 
bipolar disorder began during service or were manifested to a 
compensable degree within one year of separation from 
service, or that any of these diagnoses were related to a 
psychiatric disorder acquired in service. 

Additional evidence before the Board at the time of April 
2001 decision with respect to the veteran's psychiatric 
problems included a June 1997 record from the St. Alexius 
Medical Center in Bismarck.  This record was made in regard 
to the veteran's attempt to remove a conservatorship 
implemented because of his psychiatric illness.  Other 
records dated in February 1997, and received by the RO in 
February 1999, from Medcenter One in Bismarck reflect that 
the veteran presented to that emergency room because he 
needed a place to stay and "clear his mind."  He was 
provided a meal and was introduced to social services.  The 
veteran was evaluated at the St. Alexius Medical Center in 
September 1998.  He was very delusional and speech was 
rambling.  He was diagnosed with schizophrenia, paranoid 
type.  In June 1999, he was admitted to a VA facility for a 
bipolar disorder.

The veteran testified at a hearing held before the Board in 
February 2001.  At that time, he stated that his problems 
first appeared when he entered service, when he collapsed 
from heart failure.  The veteran also testified that he 
served as a plane captain, that he worked with ordinance that 
was being sent to Vietnam, and that he saw an airplane crash 
in service.  He believed that he received treatment for 
severe post-traumatic stress disorder.  He also stated that 
he took psychotropic medication.  

The information evidence concerning hearing loss before the 
Board in April 2001, included the service medical records 
that did not reflect any evidence of treatment for hearing 
loss, although the audiometric testing at the May 1970 
separation examination demonstrated some elevated hearing 
thresholds.  After service, the veteran applied for service 
connection for defective hearing in May 1970, and a VA 
audiological examination provided in connection with this 
claim in June 1970 reflected normal hearing.  After being 
informed of this result, the veteran withdrew his claim.  In 
July 1970 correspondence, the RO informed the veteran that 
his claim for service connection had been cancelled in 
accordance with his wishes.  Ultimately, a March 1973 rating 
decision denied service connection for hearing loss.  A July 
1988 rating decision declined to reopen the veteran's claim 
for service connection for hearing loss.  The veteran was 
informed of that decision and appellate rights in August 
1988, but he did not appeal.  That decision is thus final.  
38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1988).  

Evidence received since the July 1988 rating decision 
included a VA audiological test report dated in March 1989, 
which shows that speech discrimination was 100 percent in the 
right ear and 96 percent in the left ear.  The examiner 
commented that the veteran had normal hearing through the 
speech frequencies.  That audiologist also referenced a 1988 
test that showed inconsistent results.  A May 1997 audiogram 
was within normal limits with the exception of bilateral high 
frequency loss, described as "very mild," above 3000 Hertz.  

The veteran testified at the previously referenced February 
2001 hearing that during service, he was exposed to loud 
noises from airplanes, and that this caused hearing loss and 
accompanying headaches.  He tried using hearing protection, 
but his headaches continued.

The RO determined that new and material evidence had been 
received to reopen these claims.  Notwithstanding this 
decision, the Board must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been received.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis, either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented, will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2006).

Examining the evidence received since the April 2001 Board 
decision, the additional evidence includes VA clinical 
records dated through 2005 reflecting treatment for 
psychiatric problems attributed to multiple diagnoses.  As 
similar evidence was also before the Board in April 2001, 
this evidence is cumulative and thus not new and material.  
Review of the additional evidence reveals no competent 
medical evidence linking a psychiatric disorder or hearing 
loss to service.  The veteran's testimony to the undersigned 
at the February 2007 hearing linking his variously diagnosed 
psychiatric problems and hearing loss to service, to the 
extent not cumulative of prior testimony and contentions 
previously considered by the Board in April 2001, is not 
material as the veteran is not competent to render a medical 
opinion regarding the etiology of disorders and disabilities.  
Espiritu, 2 Vet. App. at 495.  In short, as the additional 
evidence does not contain any competent medical evidence 
linking a psychiatric disability or hearing loss to service, 
which has essentially been the basis of the prior denial of 
the veteran's claims, the additional evidence of record does 
not raise a reasonable possibility of substantiating the 
claims for service connection for bilateral hearing loss or a 
variously diagnosed psychiatric disorder.  As such, the 
claims of entitlement to service connection for bilateral 
hearing loss and a variously diagnosed psychiatric disorder 
are not reopened.  

Moreover, as new and material evidence to reopen the 
appellant's finally disallowed claims for service connection 
for a variously diagnosed psychiatric disorder and bilateral 
hearing loss has not been submitted, the benefit of the doubt 
doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993). 

2.  Degenerative Arthritis of the Foot and Back 

A July 1988 rating decision to which the veteran was notified 
in August 1988 denied service connection for degenerative 
arthritis of the foot and back.  The veteran did not perfect 
an appeal to this decision; as such, it is final.  38 U.S.C. 
§ 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988).  
This is the only final adjudication denying this claim on any 
basis.  

Reviewing the information of record at the time of the July 
1988 rating decision, the service medical records, including 
the May 1970 separation examination, are negative for 
arthritis.  These records do reflect treatment for a fracture 
to the right great toe, for which service connection has been 
granted.  The post-service evidence before the adjudicators 
in July 1988 did not reflect any evidence of arthritis of the 
back or foot within one year of service or any competent 
medical evidence or opinions demonstrating that the veteran 
had arthritis of the back or foot due to service.  

Reviewing the additional evidence submitted since the July 
1988 rating decision, while the RO has found that new and 
material evidence has been recovered to reopen the claim for 
service connection for arthritis of the back or foot, as set 
forth above, the Board must conduct an independent review of 
the evidence to determine whether new and material evidence 
has been received.  See Barnett, 83 F.3d at 1383.  While the 
additional evidence includes clinical records demonstrating 
the presence of arthritis, it contains no medical evidence or 
opinions linking arthritis of the back or foot to service or 
demonstrating that such conditions were present within one 
year of service.  With respect to the testimony to the 
undersigned linking arthritis of the back and foot to 
service, again, the veteran is not competent to render an 
opinion regarding the etiology of his arthritis.  Espiritu, 2 
Vet. App. at 495.  

In short, as the additional evidence does not contain any 
competent medical evidence demonstrating that the veteran has 
arthritis of the back or foot as a result of service, which 
was basis of the prior denial of this claim, the additional 
evidence of record does not raise a reasonable possibility of 
substantiating the claim for service connection for arthritis 
of the back and foot.  As such, the claim of entitlement to 
service connection for arthritis of the back and foot is not 
reopened.  Given this determination, the benefit of the doubt 
doctrine is not applicable.  See Annoni, 5 Vet. App. at 467.


ORDER

Service connection for a pulmonary disorder is denied. 

Service connection for peripheral neuropathy of the upper and 
lower extremities, to include as a result of exposure to 
Agent Orange, is denied. 

Service connection for a heart disorder, to include 
hypertension, is denied.   


Service connection for a skeletal disorder is denied. 

New and material evidence having not been received, the 
appeal to reopen the claim for service connection for a 
variously diagnosed psychiatric disorder is denied.

New and material evidence having not been received, the 
appeal to reopen the claim for service connection for 
degenerative arthritis of the foot and back is denied.  

New and material evidence having not been received, the 
appeal to reopen a claim for service connection for hearing 
loss is denied.   


REMAND

Subsequent to the June 2006 statement of the case, VA medical 
records received at the Board, in particular reports from a 
February 2007, evaluation of the veteran's right foot, 
contain evidence that is pertinent to the veteran's claim for 
an increased rating for a chip fracture of the proximal 
interphalangeal joint of the right great toe.  The veteran 
was notified during his hearing before the Board in February 
2007, that if the evidence was submitted without a waiver of 
RO jurisdiction, the case would have to be remanded prior to 
appellate review.  The veteran has not waived consideration 
of this evidence by the RO.  As such, the RO, as required by 
regulation, will be requested to consider this evidence and 
readjudicate the claim for an increased rating for a rating 
for a chip fracture of the proximal interphalangeal joint of 
the right great toe.  See 38 C.F.R. § 20.1304(c).  With 
regard to the issue of entitlement to TDIU, a favorable 
resolution of the veteran's claim for an increased rating for 
the service connected right great toe disability could 
potentially impact the adjudication of the claim for TDIU.  
As such, the Board finds the TDIU issue to be inextricably 
intertwined with the increased rating claim that must be 
remanded, and adjudication of this issue by the Board must 
thus be deferred.  Harris v Derwinski, 1 Vet. App. 80 (1991).  

For the reasons stated above, this case is remanded for the 
following action:

1.  The RO is to review the additional 
evidence received in February 2007, in 
particular the reports from the February 
6, 2007, evaluation of the veteran's 
right foot.  Any additional relevant 
records from follow up treatment of the 
right foot should also be obtained and 
reviewed. 

2.  Thereafter, the claims for an 
increased rating for a chip fracture of 
the proximal interphalangeal joint of the 
right great toe and a TDIU must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the veteran, the veteran must be provided 
a supplemental statement of the case, 
which includes a discussion of the 
pertinent evidence received in February 
2007 and any other pertinent evidence 
obtained, and an appropriate period of 
time must be allowed for response.  
Thereafter, the case must be returned to 
the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


